

INVESTOR RIGHTS AGREEMENT
This Investor Rights Agreement (this "Agreement") is made and entered into as of
June 24th, 2015, among Be At, TV, Inc., a Nevada corporation (the "Company"),
Belloc Pty Ltd., having an address at PO Box H225 Australia Square, NSW 1215,
(the "Investor Representative"), and each of the holders of the Registrable
Securities (as defined herein) that have executed this Agreement (each such
holder, a "Holder" and, collectively, the "Holders").
The Company, the Investor Representative and each Holder (each, a "Party" and
two or more being "Parties") hereby agree as follows:

1. DEFINITIONS

1.1 As used in this Agreement, the following terms shall have the following
meanings:

"Advice" has the meaning set forth in Section 6.4.
"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
"Commission" means the United States Securities and Exchange Commission.
"Common Stock" means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
"Effectiveness Date" means, with respect to the Initial Registration Statement
required to be filed hereunder, the 90th calendar day following the date hereof
and with respect to any additional Registration Statements which may be required
pursuant to Section 2.3 or Section 3.1(c), the 90th calendar day following the
date on which an additional Registration Statement is required to be filed
hereunder; provided, however, that, in the event the Company is notified by the
Commission that one or more of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth Trading
Day following the date on which the Company is so notified if such date precedes
the dates otherwise required above, provided, further, if such Effectiveness
Date falls on a day that is not a Trading Day, then the Effectiveness Date shall
be the next succeeding Trading Day.
"Effectiveness Period" has the meaning set forth in Section 2.1.
"Event" has the meaning set forth in Section 2.5.
"Event Date" has the meaning set forth in Section 2.5.
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

--------------------------------------------------------------------------------

"Filing Date" means, with respect to the Initial Registration Statement required
hereunder, the 30th calendar day following the date hereof and, with respect to
any additional Registration Statements which may be required pursuant to Section
2.3 or Section 3.1(c), the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.
"Indemnified Party" has the meaning set forth in Section 5.3.
"Indemnifying Party" has the meaning set forth in Section 5.3.
"Initial Registration Statement" means the initial Registration Statement filed
pursuant to this Agreement.
"Losses" has the meaning set forth in Section 5.1.
"Person" means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof), or other entity
of any kind.
"Plan of Distribution" has the meaning set forth in Section 2.1.
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
"Registrable Securities" means: (a) all shares of Common Stock owned by the
Holders as are set out in the respective signature pages of the Holders; (b) all
shares of Common Stock issuable upon exercise of the warrants of the Company
held by the Holders as are set out in the respective signature pages of the
Holders (assuming on such date the warrants are exercisable in full without
regard to any exercise limitations therein); and (c) any securities issued or
then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
when: (d) a Registration Statement with respect to the sale of such Registrable
Securities is declared effective by the Commission under the Securities Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement; (e) such Registrable Securities have
been previously sold in accordance with Rule 144 or pursuant to any other
available exemption; or (f) such securities become eligible for resale pursuant
to Rule 144 (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any Affiliate of
the Company), as reasonably determined by the Company, upon the advice of
counsel to the Company.
2

--------------------------------------------------------------------------------

"Registration Statement" means any registration statement required to be filed
hereunder pursuant to Section 2.1 and any additional registration statements
contemplated by Section 2.3 or Section 3.1(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
"Rule 405" means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
"Rule 461" means Rule 461 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
"SEC Guidance" means: (a) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (b) the Securities Act.
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
"Selling Stockholder Questionnaire" has the meaning set forth in Section 3.1(a).
"Trading Day" means a day on which the principal Trading Market is open for
trading.
3

--------------------------------------------------------------------------------

"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange, the OTC Bulletin Board, the OTCQX, the OTCQB or the OTC
Pink Sheets (or any successors to any of the foregoing).
"Transfer Agent" means Clear Trust, LLC, the current transfer agent of the
Company, with a mailing address of 16540 Pointe Village Drive, Suite 210, Lutz,
Florida 33558, and a telephone number of (813) 235-4490, and any successor
transfer agent of the Company.

2. HOLDERS' RIGHTS

2.1            The Parties acknowledge and agree that the Holder acquired the
Registrable Securities pursuant to a private placement financing (the
"Financing") by the Company that closed concurrently with the Company's
acquisition of Epic Stores Corp. ("Epic"), a Nevada company, pursuant to a share
exchange agreement among the Company, Epic and the shareholders of Epic (the
"Share Exchange Agreement"), pursuant to which the Company and Epic agreed to
grant certain rights to the Holders.
2.2            In accordance with the terms of the Share Exchange Agreement, the
Company agrees that, until the date that is three years following the closing of
the Share Exchange Agreement, the Holders shall be entitled to:

(a) nominate the Investor Nominee (as defined in the Share Exchange Agreement)
to the board of directors of the Company (the "Board"); and

(b) appoint a representative (the "Holder Representative") that will be
permitted to attend, as an observer, in person or by teleconference, all
meetings of the Board and the management of the Company and any subsidiary
thereof (each, a "Company Meeting").

2.3            The Company agrees that: (a) the Company will give the Holder
Representative notice of any Company Meeting at least one Business Day prior to
any such Company Meeting; and (b) in the event that the Board, or the board of
any subsidiary thereof, determines to take any action by written consent
resolution, without the formality of holding a meeting, the proposed form of
such written consent resolution, and any supporting documentation, will be
provided by the Company to the Holder Representative at least one Business Day
prior to any such action being taken. Notwithstanding the foregoing, in the
event that an Investor Nominee is currently a member of the Board, the Company
will not be required to give one Business Day's prior notice of any Company
Meeting or proposed consent resolution, as it will be assumed that the Investor
Nominee will give the Holder Representative such notice.
2.4            The Parties agree that the Company will, at the request of the
Holder Representative, meet with the Holder Representative, either in person or
by teleconference, at such date and time as may be determined by the Holder
Representative, provided that at least one Business Day's prior notice of such
meeting is provided by the Holder Representative to the Company. The Company
acknowledges and agrees that it is the expectation of the Holders that the
Holder Representative will request such meetings on at least a monthly basis,
and the Company agrees to make management available to attend such meetings.
4

--------------------------------------------------------------------------------

2.5            The Company agrees that it will not use any proceeds of the
Financing for the purpose of repayment of any amounts owing with respect to: (a)
any outstanding notes payable of the Company or any subsidiary thereof, or (b)
any outstanding dividends payable by the Company or any subsidiary thereof.

3. REGISTRATION

3.1            On or prior to each Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities that are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  Each Registration Statement filed hereunder shall be on Form S-1
or S-3, as applicable, and shall contain (unless otherwise directed by the
Holders of at least 85% of the then outstanding Registrable Securities (for
purposes of clarification, this includes any Registrable Securities issuable
upon exercise or conversion of any warrant or other security of the Company))
substantially the "Plan of Distribution" attached hereto as Schedule A. Subject
to the terms of this Agreement, the Company shall use its best efforts to cause
a Registration Statement filed under this Agreement (including, without
limitation, under Section 3.1(c)), to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event no later
than the applicable Effectiveness Date, and shall use its best efforts to keep
such Registration Statement continuously effective under the Securities Act
until all Registrable Securities covered by such Registration Statement: (a)
have been sold, thereunder or pursuant to Rule 144 or any other applicable
exemption, or (b) may be sold pursuant to Rule 144 (assuming that such
securities and any securities issuable upon exercise, conversion or exchange of
which, or as a dividend upon which, such securities were issued or are issuable,
were at no time held by any Affiliate of the Company) (the "Effectiveness
Period"). The Company shall telephonically request effectiveness of a
Registration Statement as of 5:00 p.m. Pacific Time on a Trading Day. The
Company shall immediately notify the Holders by email of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission or the Commission posts the notice of
effectiveness of such Registration Statement on EDGAR. The Company shall, by
2:00 p.m. Pacific Time on the Trading Day after the effective date of such
Registration Statement, file a final Prospectus with the Commission as required
by Rule 424.
3.2             Notwithstanding the registration obligations set forth in
Section 2.1, if the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Holders thereof and use its best efforts
to file amendments to the Initial Registration Statement as required by the
Commission, covering the maximum number of Registrable Securities permitted to
be registered by the Commission, on Form S-1 or Form S-3, as applicable, or such
other form available to register for resale the Registrable Securities as a
secondary offering, subject to the provisions of Section 2.5 with respect to the
payment of liquidated damages; provided, however, that prior to filing such
amendment, the Company shall be obligated to use diligent efforts to advocate
with the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Compliance and
Disclosure Interpretation 612.09.
5

--------------------------------------------------------------------------------



3.3            Notwithstanding any other provision of this Agreement and subject
to the payment of liquidated damages pursuant to Section 2.5, if the Commission
or any SEC Guidance sets forth a limitation on the number of Registrable
Securities permitted to be registered on a particular Registration Statement as
a secondary offering (and notwithstanding that the Company used diligent efforts
to advocate with the Commission for the registration of all or a greater portion
of Registrable Securities), unless otherwise directed in writing by a Holder as
to its Registrable Securities, the number of Registrable Securities to be
registered on such Registration Statement will be reduced as follows:

(a) first, the Company shall reduce or eliminate any securities to be included
by any Person other than a Holder; and

(b) second, the Company shall reduce the Registrable Securities (applied on a
pro rata basis based on the total number of Registrable Securities held by the
Holders).

In the event of a reduction hereunder, the Company shall give the Holder at
least five Trading Days prior written notice along with the calculations as to
such Holder's allotment of Registrable Securities to be registered on the
applicable Registration Statement. In the event the Company amends the Initial
Registration Statement in accordance with the foregoing, the Company will use
its best efforts to file with the Commission, as promptly as allowed by
Commission or SEC Guidance provided to the Company or to registrants of
securities in general, one or more registration statements on Form S-1 or Form
S-3, as applicable, or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended.
3.4            If: (a) the Initial Registration Statement is not filed on or
prior to its Filing Date (or if the Company files the Initial Registration
Statement without affording the Holders the opportunity to review and comment on
the same as required by Section 3.1(a), the Company shall be deemed to have not
satisfied this clause (a)); (b) the Company fails to file with the Commission a
request for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be "reviewed" or will not be subject to further review; (c) prior to the
effective date of a Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
Commission in respect of such Registration Statement within ten calendar days
after the receipt of comments by or notice from the Commission that such
amendment is required in order for such Registration Statement to be declared
effective; (d) a Registration Statement is not declared effective by the
Commission by the Effectiveness Date of the Initial Registration Statement to
the extent required by the terms of this Agreement; (e) after the effective date
of a Registration Statement, such Registration Statement ceases for any reason
to remain continuously effective as to all Registrable Securities included in
such Registration Statement, or the Holders are otherwise not permitted to
utilize the Prospectus therein to resell such Registrable Securities, for more
than ten consecutive calendar days or more than an aggregate of twenty calendar
days (which need not be consecutive calendar days) during any 12-month period;
or (f) the Company breaches any of its covenants or agreements contained in this
Agreement (any such failure or breach being referred to as an "Event", and for
purposes of clauses (a), (d) and (f), the date on which such Event occurs, and
for purpose of clause (b) the date on which such five Trading Day period is
exceeded, and for purpose of clause (c) the date which such ten calendar day
period is exceeded, and for purpose of clause (e) the date on which such ten or
twenty calendar day period, as applicable, is exceeded being referred to as an
"Event Date"), then, in addition to any other rights the Holders may have
hereunder, or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Holder who has Registrable Securities an amount in cash, as partial
liquidated damages and not as a penalty, equal to the product of 1.5% multiplied
by the aggregate investment amount, as shown on the signature page of each
Holder. If the Company fails to pay any partial liquidated damages pursuant to
this Section in full within 14 days after the date payable, the Company will pay
interest thereon at a rate of 18% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law) to such Holder of Registrable
Securities, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the cure of an Event.
6

--------------------------------------------------------------------------------

4. REGISTRATION PROCEDURES

4.1            In connection with the Company's registration obligations
hereunder, the Company shall:

(a) not less than five Trading Days prior to the filing of each Registration
Statement, and not less than one Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto (including any document that
would be incorporated or deemed to be incorporated therein by reference): (i)
furnish to each Holder copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent registered public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to each Holder, to conduct a reasonable investigation within
the meaning of the Securities Act. Notwithstanding the above, the Company shall
not be obligated to provide the Holders advance copies of any universal shelf
registration statement registering securities in addition to those required
hereunder, or any Prospectus prepared thereto. Each Holder agrees to furnish to
the Company a completed questionnaire in the form attached to this Agreement as
Schedule B (a "Selling Stockholder Questionnaire") on a date that is not less
than two Trading Days prior to the Filing Date or by the end of the third
Trading Day following the date on which such Holder receives draft materials in
accordance with this Section 3.1(a);

(b) (i) prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period, and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company or any of its subsidiaries), and
(iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented;

7

--------------------------------------------------------------------------------

(c) if during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration Statement, file, as soon as reasonably practicable, but in any
case prior to the applicable Filing Date, an additional Registration Statement
covering the resale by the Holders of not less than the number of such
Registrable Securities;

(d) notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (iv) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day:
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed, (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein, or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect, or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its subsidiaries;

8

--------------------------------------------------------------------------------

(e) use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of: (i) any order stopping or suspending the effectiveness of a
Registration Statement; or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment;

(f) furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form;

(g) subject to the terms of this Agreement, consent to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto, except after
the giving of any notice pursuant to Section 3.1(d);

(h) cooperate with any broker-dealer through which a Holder proposes to resell
its Registrable Securities in effecting a filing with the FINRA Corporate
Financing Department pursuant to FINRA Rule 5110, as requested by any such
Holder, and the Company shall pay the filing fee required by such filing within
two Trading Days of request therefor;

 
9

--------------------------------------------------------------------------------

(i) prior to any resale of Registrable Securities by a Holder, use its best
efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction;

(j) if requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holder may request;

 



(k) upon the occurrence of any event contemplated by Section 3.1(d), as promptly
as reasonably possible under the circumstances taking into account the Company's
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3.1(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company shall use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable.  The Company shall be entitled to exercise its right under this
Section 3.1(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages otherwise
required pursuant to Section 2.5, for a period not to exceed 60 calendar days
(which need not be consecutive days) in any 12-month period;

(l) comply with all applicable rules and regulations of the Commission; and

10

--------------------------------------------------------------------------------

(m) in the Company's discretion, require each selling Holder to furnish to the
Company a certified statement as to the number of shares of Common Stock
beneficially owned by such Holder and the natural persons thereof that have
voting and dispositive control over the shares. During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities solely because any Holder fails to
furnish such information within three Trading Days of the Company's request, any
liquidated damages that are accruing at such time as to such Holder only shall
be tolled and any Event that may otherwise occur solely because of such delay
shall be suspended as to such Holder only, until such information is delivered
to the Company.

5. REGISTRATION EXPENSES

5.1            All fees and expenses incident to the performance of, or
compliance with, this Agreement by the Company shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation: (a) all registration and filing fees (including,
without limitation, fees and expenses of the Company's counsel and independent
registered public accountants): (i) with respect to filings made with the
Commission, (ii) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed or quoted for trading, (iii) in
compliance with applicable state securities or Blue Sky laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (iv) with
respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale; (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities); (c) messenger, telephone and delivery expenses; (d)
fees and disbursements of counsel for the Company; (e) Securities Act liability
insurance, if the Company so desires such insurance; and (f) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, and the fees and expenses incurred in connection with the listing or
admission of the Registrable Securities on the Trading Market as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder or any other costs of any Holder.

6. INDEMNIFICATION

6.1            The Company shall, notwithstanding any termination of this
Agreement, indemnify and hold harmless each Holder, the officers, directors,
members, partners, agents, brokers (including brokers who offer and sell
Registrable Securities as principal as a result of a pledge or any failure to
perform under a margin call of Common Stock), investment advisors and employees
(and any other Persons with a functionally equivalent role of a Person holding
such titles, notwithstanding a lack of such title or any other title) of each of
them, each Person who controls any such Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, members, stockholders, partners, agents and employees (and any other
Persons with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title) of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses (collectively,
"Losses"), as incurred, arising out of or relating to: (a) any untrue or alleged
untrue statement of a material fact contained in a Registration Statement, any
Prospectus, or any form of prospectus or in any amendment or supplement thereto,
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading; or (b) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement, except to the extent, but only to the extent, that: (A)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement, such Prospectus or in any amendment or supplement
thereto (it being understood that the Holder has approved Schedule A hereto for
this purpose), or (B) in the case of an occurrence of an event of the type
specified in Section 3.1(d)(iii) to (vi), the use by such Holder of an outdated,
defective or otherwise unavailable Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated, defective or otherwise
unavailable for use by such Holder and prior to the receipt by such Holder of
the Advice contemplated in Section 6.4, but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such indemnified person
and shall survive the transfer of any Registrable Securities by any of the
Holders in accordance with Section 6.8.
11

--------------------------------------------------------------------------------

6.2            Each Holder shall, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, to the extent arising
out of or based solely upon: (a) such Holder's failure to comply with any
applicable prospectus delivery requirements of the Securities Act through no
fault of the Company or (b) any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading (i) to the extent, but only to the extent, that
such untrue statement or omission is contained in any information so furnished
in writing by such Holder to the Company expressly for inclusion in such
Registration Statement or such Prospectus or (ii) to the extent, but only to the
extent, that such information relates to such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement (it
being understood that the Holder has approved Schedule A hereto for this
purpose), such Prospectus or in any amendment or supplement thereto or (iii) in
the case of an occurrence of an event of the type specified in Section
3.1(d)(iii) to (vi), to the extent, but only to the extent, related to the use
by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice contemplated in Section 6.4, but only
if and to the extent that following the receipt of the Advice the misstatement
or omission giving rise to such Loss would have been corrected.  In no event
shall the liability of any selling Holder under this Section 5.2 be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
12

--------------------------------------------------------------------------------

6.3            If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an "Indemnified Party"), such Indemnified Party
shall promptly notify the Person from whom indemnity is sought (the
"Indemnifying Party") in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that, the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have materially and adversely prejudiced
the Indemnifying Party.
6.4            An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Indemnified Parties unless: (a) the Indemnifying Party has
agreed in writing to pay such fees and expenses, (b) the Indemnifying Party
shall have failed promptly to assume the defense of such Proceeding and to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding, or (c) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and counsel to the Indemnified Party shall reasonably believe that a
material conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of no more than one separate counsel shall be
at the expense of the Indemnifying Party). The Indemnifying Party shall not be
liable for any settlement of any such Proceeding effected without its written
consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
13

--------------------------------------------------------------------------------

6.5             Subject to the terms of this Agreement, all reasonable fees and
expenses of the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party; provided, that, the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.
6.6            If the indemnification under Section 5.1 or 5.2 is unavailable to
an Indemnified Party or insufficient to hold an Indemnified Party harmless for
any Losses, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party, in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
Parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a Party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other fees or expenses incurred by such Party in connection with any Proceeding
to the extent such Party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such Party
in accordance with its terms.
6.7            The Parties agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5, no Holder shall be required to
contribute pursuant to this Section 5, in the aggregate, any amount in excess of
the amount by which the net proceeds actually received by such Holder from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.
6.8            The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties.
14

--------------------------------------------------------------------------------

7. MISCELLANEOUS

7.1            In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and each Holder agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.
7.2            Neither the Company nor any of its security holders (other than
the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statements other than the Registrable Securities.
The Company shall not file any other registration statements until all
Registrable Securities are registered pursuant to a Registration Statement that
is declared effective by the Commission or there are no Registrable Securities,
provided that this Section 6.2 shall not prohibit the Company from filing
amendments to registration statements filed prior to the date of this Agreement
and provided further that each Holder shall be entitled to waive this or any
clause in this Agreement solely with respect to such Holder's Registrable
Securities.
7.3            Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.
7.4            Each Holder agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section
3.1(d)(iii) to (vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the "Advice") by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company shall
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.  The Company agrees and acknowledges that any
periods during which the Holder is required to discontinue the disposition of
the Registrable Securities hereunder shall be subject to the provisions of
Section 2.5.
7.5            If, at any time during the Effectiveness Period, there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company's equity incentive or other
employee benefit plans, then the Company shall deliver to each Holder a written
notice of such determination and, if within fifteen days after the date of the
delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6.5 that are eligible for resale pursuant to Rule 144
pursuant to the Securities Act or that are the subject of a then effective
Registration Statement.
15

--------------------------------------------------------------------------------

7.6            The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
same shall be in writing and signed by the Company and the Holders of 51% or
more of the then outstanding Registrable Securities (for purposes of
clarification, this includes any Registrable Securities issuable upon exercise
or conversion of any warrant or other security of the Company).  If a
Registration Statement does not register all of the Registrable Securities
pursuant to a waiver or amendment done in compliance with the previous sentence,
then the number of Registrable Securities to be registered for each Holder shall
be reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of a Holder or some Holders and that does not directly
or indirectly affect the rights of other Holders may be given only by such
Holder or Holders of all of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the first sentence of this Section 6.6. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration also is offered to all
of the Parties.
7.7            All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to each Holder shall be directed
to the address of the Holder as set forth on each Holder's respective signature
page of this Agreement, and notices to the Company shall be directed to it at
20805 North 19th Avenue, Phoenix, Arizona, USA 85027, Attn: Brian Davidson,
email: brian@epicthriftstores.com.
7.8            This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of each of the Parties and shall inure to
the benefit of each Holder. The Company may not assign (except by merger) its
rights or obligations hereunder without the prior written consent of all of the
Holders of the then outstanding Registrable Securities. At any time on or before
the Initial Registration Statement is declared effective, any Holder may assign
any or all of such Holder's rights under this Agreement to any Person to whom
such Holder assigns or transfers any Registrable Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Registrable Securities, by the provisions of this Agreement that apply to the
Holders.
7.9            Neither the Company nor any of its subsidiaries has entered, as
of the date hereof, nor shall the Company or any of its subsidiaries, on or
after the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof.
7.10            This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Parties, it being understood that no Party need sign the
same counterpart. In the event that any signature is delivered by email delivery
of a pdf format data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such pdf signature page were an
original thereof.
16

--------------------------------------------------------------------------------

7.11            This Agreement is governed by the laws of the State of Nevada
and the federal laws of the United States applicable therein.
7.12            The remedies provided herein are cumulative and not exclusive of
any other remedies provided by law.
7.13            If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
7.14            The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
7.15            The obligations of each Holder hereunder are several and not
joint with the obligations of any other Holder hereunder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder hereunder. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by this
Agreement or any other matters, and the Company acknowledges that the Holders
are not acting in concert or as a group, and the Company shall not assert any
such claim, with respect to such obligations or transactions. Each Holder shall
be entitled to protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Holder to be joined as an additional party in any proceeding for such
purpose. The use of a single agreement with respect to the obligations of the
Company contained was solely in the control of the Company, not the action or
decision of any Holder, and was done solely for the convenience of the Company
and not because it was required or requested to do so by any Holder. It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Holder, solely, and not between the Company and the
Holders collectively and not between and among Holders.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Investor Rights Agreement as
of the date first written above.
BE AT TV, INC.
By:  /s/ Paul Medley                                
                                                                                    


BELLOC PTY LTD
By:  /s/ Adam Blumenthal                       
                                                                                    




[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 



--------------------------------------------------------------------------------



[SIGNATURE PAGE OF HOLDERS]
 

 _______________________________________________________________
(Signature of Holder or Authorized Signatory of Holder if not an individual)
 
 _______________________________________________________________
(Name of Holder – if an Individual)
 
 _______________________________________________________________
(Name of Authorized Signatory – if Holder not an Individual)
 
 _______________________________________________________________                                                                                                                            
(Title of Authorized Signatory – if Holder not an Individual)
 
 _______________________________________________________________                                                                                                                              
(Address of Holder, including city and state or province)
                                                                                                                              
_______________________________________________________________
(Country of residence and zip or postal code)
 
 ______________________________________________________________                                                                                                                              
(Telephone Number)
 
 _______________________________________________________________                                                                                                                             
(Email Address)
 
_______________________________________________________________
(Signature of Witness – if Holder is an Individual)
 
_______________________________________________________________
(Print name of Witness – if Holder is an Individual)
 
 _______________________________________________________________                                                                                                                              
(Number of Registrable Securities)
 
_______________________________________________________________                                                                                                                             
(Investment Amount)
 
 

[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 


[Schedules intentionally omitted]
 
 